IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 FARIDA B. RAHMAN,                            :   No. 663 MAL 2021
                                              :
                     Petitioner               :
                                              :   Petition for Allowance of Appeal
                                              :   from the Order of the
              v.                              :   Commonwealth Court
                                              :
                                              :
 DEPARTMENT OF HUMAN SERVICES,                :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of May, 2022, the Petition for Leave to File Amended

Petition and the Petition for Allowance of Appeal are DENIED.